                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WETERN DIVISION
                               NO. 5:18-CR-37-H


 UNITED STATES OF AMERICA,



         v.
                                                                 ORDER
 TRAVEN RIDDICK,

         Defendant.


        This matter is before the court on defendant's motion for the

court to appoint counsel and to reconsider his judgment based on

the case of Rehaif v.               United States,        139 S.Ct.     2191    (June 21,

2019).        Though not so labeled, it is clear that defendant's motion·

is more appropriately construed as an attempt to file a motion

pursuant to 28 U.S.C. §2255.

        Therefore,     pursuant to United States v.              Emmanuel,      288 F. 3d

644.,   649     (4th Cir.    2002),      this court hereby provides defendant

with notice of the court's intent to recharacterize his motion to

modify his        term of    imprisonment as          one brought pursuant to 28

u.s.c.        §2255.    As     required        by   Emmanuel,    the    court    directs

defendant's        attention        to   the   language    of   §2255    in    which   the

following issues pre·addressed:                 (1) the restrictions on second or

successive motions,          ( 2)    the one year limitations period, and ( 3)
the four dates used in determining the start of the limitations

period.-

        The defendant shall have thirty             (30)   days from the date of

entry     of    this   order       to    respond    to     the   court's     proposed

recharacterization.          If defendant responds within the time set by

the court, but does not agree with the motion's recharacterization,

the court shall rule on the merits of the motion as filed.                   However,

if the defendant either timely agrees to the recharacterization or

fails     to    respond      in     opposition     thereto,      the     court   shall

recharacterize the motion at issue as one under 28 U.S.C. §2255.

The newly recharacterized motion shall be deemed filed as of the·

date of the original motion.


        Furthermore,       for    good   cause   shown,    the   court   directs   the

federal public defender to appoint counsel in this matter.                         The

clerk is directed to serve a copy of this order on the Office of

the Federal Public Defender.


        This   _!__J_~ay   of December 2019.




                                    Senior United States District Judge

At Greenville, NC
#26
